DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group 1, Species C and c directed to Figs. 3 and 6 (claims 1-9, 11-17 and 20) in the reply filed on April 29th, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement fails to provide any reasons showing the inventions are independent or distinct and any reasons why serious burden would be placed on the Examiner.  This is not found persuasive because the reasons and explanations were already presented in pgs. 2-5 of the restriction requirement dated February 3rd, 2022. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1, 5 and 20 are objected to because of the following informalities: 
Claim 1 recites “the one peak or the one peak-group of the current spread region” in lines 15-16 and should be amended to “the one peak of the one peak-group of the doping concentration profile of the current spread region” for being consistent with limitation “a doping concentration profile of the current spread region comprises a plurality of peaks” in lines 10-11.  Appropriate correction is required.
Claim 5 recites “the one peak or the one peak-group of the current spread region” in line 2 and should be amended to “the one peak of the one peak-group of the doping concentration profile of the current spread region” for being consistent with limitation “a doping concentration profile of the current spread region comprises a plurality of peaks” in lines 10-11 of claim 1.  Appropriate correction is required.
Claim 20 recites “the one peak or the one peak-group of the current spread region” in lines 18-19 and should be amended to “the one peak of the one peak-group of the doping concentration profile of the current spread region” for being consistent with limitation “a doping concentration profile of the current spread region comprises a plurality of peaks” in lines 11-12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAITO et al. (Pub. No.: US 2018/0350961 A1), hereinafter as NAITO.
Regarding claim 1, NAITO discloses a semiconductor device in Figs. 1, 11 and 12, comprising: a silicon carbide semiconductor body (substrate 10) (see Fig. 11 and [0159-0160]); a first shielding region of a first conductivity type (one base region 14 having P type in mesa 61), wherein the first shielding region is electrically connected to a first contact (emitter electrode 52) at a first surface of the silicon carbide semiconductor body (top surface of substrate 10) (see Fig. 11 and [0080]); and a current spread region of a second conductivity type (drift region 18 including regions 16, 28, 26 and 19 having n type), wherein: the current spread region is electrically connected to a second contact (collector electrode 24) at a second surface of the silicon carbide semiconductor body (bottom surface of substrate 10) (see Fig. 11 and [0103], [0116], [0159-0164]); the first shielding region and the current spread region form a pn-junction (junction formed between regions 14 and 16 in mesa portion 61); a doping concentration profile of the current spread region comprises a plurality of peaks along a vertical direction perpendicular to the first surface (along the cross-section c-c’) (see Fig. 12), wherein a doping concentration of one peak or one peak-group of the plurality of peaks (peak D1 of region 26) is at least 50% higher than a doping concentration of any other one of the plurality of peaks of the current spread region (any one of peaks Dc, D2 and D19 of regions 16, 28 and 19) (see Fig. 12, and [0119], [0164]); and a first vertical distance between the one peak or the one peak-group of the current spread region and the first surface (distance from peak D1 of region 26 to top surface of substrate 10) is larger than a second vertical distance between the first surface and a maximum doping peak of the first shielding region along the vertical direction (distance from peak of region 14).
Regarding claim 2, NAITO discloses the semiconductor device of claim 1, wherein the current spread region adjoins a bottom of the first shielding region (drift region 18 adjoins a bottom surface of region 14) (see Fig. 11).
Regarding claim 4, NAITO discloses the semiconductor device of claim 1, wherein a number of the plurality of peaks in the doping concentration profile of the current spread region ranges from 3 to 20 (see Fig. 12).
Regarding claim 5, NAITO discloses the semiconductor device of claim 1, wherein the first vertical distance between the one peak or the one peak-group of the current spread region and the first surface is larger than a vertical distance between any other one of the plurality of doping peaks of the current spread region and the first surface (distance from Peak D1 is larger than distance from D2 to the top surface of substrate 10) (see Figs. 11-12).
Regarding claim 6, NAITO discloses the semiconductor device of claim 1, wherein the first vertical distance is larger than a third vertical distance between a bottom of the first shielding region and the first surface (distance from Peak D1 is larger than distance from a bottom of region 14 to the top surface of substrate 10) (see Figs. 11-12).
Regarding claim 8, NAITO discloses the semiconductor device of claim 1, comprising a body region of the first conductivity type (another region 14 in mesa 60), wherein a top of the current spread region adjoins a bottom of the body region (top surface of drift region 18 adjoins bottom of region 14 in mesa 60) (see Fig. 11).
Regarding claim 9, NAITO discloses the semiconductor device of claim 8, comprising a trench gate structure (gate structure in trench portion 30), wherein the trench gate structure comprises a first sidewall and a second sidewall opposite the first sidewall, and wherein the body region adjoins the first sidewall and the first shielding region adjoins the second sidewall (region 14 contact one sidewall of the trench portion 30 and drift region 18 contact the other sidewall of trench portion 30) (see Fig. 11 and [0080]).
Regarding claim 12, NAITO discloses the semiconductor device of claim 1, comprising a diode region of the second conductivity type (one emitter region 12), wherein the diode region adjoins the first surface, and at least part of a vertical doping concentration profile of the diode region along the vertical direction corresponds is equal to at least part of a vertical doping concentration profile of the current spread region (doping concentration profile of region 12 has region that equal to the doping concentration profile of regions, 16, 28 and 26) (see Figs. 11-12 and [0080]).
Regarding claim 15, NAITO discloses the semiconductor device of claim 12, comprising at least two source regions (two other emitter regions 12), wherein the diode region is located between the at least two source regions (one emitter region 12 in between other emitter regions 12) (see Fig. 11).
Regarding claim 16, NAITO discloses the semiconductor device of claim 1, comprising: a gate structure (gate trench portion 40) extending along a first lateral direction; and a plurality of source regions (plurality of regions 12) arranged along the first lateral direction at a distance from each other (see Figs. 1, 11 and [0080], [0111]).
Regarding claim 17, NAITO discloses the semiconductor device of claim 16, comprising: a plurality of body regions (plurality of other base region 14 in mesa 61 and 60) arranged along the first lateral direction at a lateral distance from each other (see Fig. 11).
Regarding claim 20, NAITO discloses a semiconductor device in Figs. 1, 11 and 12, comprising: a silicon carbide semiconductor body (substrate 10) (see Fig. 11 and [0159-0160]); a first shielding region of a first conductivity type (one base region 14 having P type in mesa 61), wherein the first shielding region is electrically connected to a first contact (emitter electrode 52) at a first surface of the silicon carbide semiconductor body (top surface of substrate 10) (see Fig. 11 and [0080]); and a current spread region of a second conductivity type (drift region 18 including regions 16, 28, 26 and 19 having n type), wherein: the current spread region is electrically connected to a second contact (collector electrode 24) at a second surface of the silicon carbide semiconductor body (bottom surface of substrate 10) (see Fig. 11 and [0103], [0116], [0159-0164]); the first shielding region and the current spread region form a pn-junction (junction formed between regions 14 and 16 in mesa portion 61); a doping concentration profile of the current spread region comprises a plurality of peaks along a vertical direction perpendicular to the first surface (along the cross-section c-c’) (see Fig. 12), wherein a doping concentration of one peak or one peak-group of the plurality of peaks (peak D1 of region 26) is at least 50% higher than a doping concentration of any other one of the plurality of peaks of the current spread region (any one of peaks Dc, D2 and D19 of regions 16, 28 and 19) (see Fig. 12, and [0119], [0164]); a number of the plurality of peaks in the doping concentration profile of the current spread region ranges from 3 to 20 (see Fig. 12); and a first vertical distance between the one peak or the one peak-group of the current spread region and the first surface (distance from peak D1 of region 26 to top surface of substrate 10) is larger than a second vertical distance between the first surface and a maximum doping peak of the first shielding region along the vertical direction (distance from peak of region 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NAITO et al. (Pub. No.: US 2018/0350961 A1), hereinafter as NAITO as applied to claim 1 above.
Regarding claim 3, NAITO discloses the semiconductor device of claim 1, wherein a drift region (region 20) adjoins a bottom of the current spread region (bottom of drift region 18) (see Fig. 11 and [0106-0107]); But NAITO fails to disclose wherein the doping concentration of the one peak or the one peak-group is at least a factor of 5 higher than a minimum doping concentration in the drift region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the doping concentration of the one peak or the one peak-group is at least a factor of 5 higher than a minimum doping concentration in the drift region (minimum doping concentration of region 20 would be nearby drift region 18 which has smaller doping concentration than peak D1 of region 26). Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    

      Allowable Subject Matter
Claims 7, 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the first vertical distance is smaller than a third vertical distance between a bottom of the first shielding region and the first surface as in claim 7; a second shielding region of the first conductivity type, wherein at least a top part of the current spread region is arranged between the first shielding region and the second shielding region along a lateral direction perpendicular to the vertical direction as recited in claim 11; wherein a total number of the plurality of peaks in the vertical doping concentration profile of the current spread region is less than a total number of peaks in the vertical doping concentration profile of the diode region as recited in claim 13; comprising an electrode adjoining the diode region at the first surface, wherein the diode region and the electrode form a Schottky contact as recited in claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818